GANTY, J.
Í concur. The judgment debtor was the owner of the land in question in 1891. The complaint contains the following allegations: “That prior to the recovery of said judgment, to wit, on the second day of November, 1891, the defendant 0.‘ E. Lindberg made a pretended conveyance in fee of said described real estate to his brother, Hans G. Lindberg, the other defendant herein named, for a pretended consideration of |12,500. And the plaintiff states that said conveyance was not real, but a mere sham, and made with the intention of defrauding the creditors of the said O. E. Lindberg; that no consideration was paid by Hans G. Lindberg to the said O. E. Lindberg for the said conveyance, and that the said O. E. Lind-berg is still the real owner of said real estate, and that the same is now simply held by said Hans G. Lindberg in trust for the said O. E. Lindberg, and for his use and benefit, and for the purpose of preventing a levy and sale of said premises by virtue of said execution; and that said Hans G. Lindberg has no ownership or interest in said premises whatever.”
While it is alleged that C. E. Lindberg conveyed the property with intent to defraud his creditors, it nowhere appears that he then or ever subsequently had any creditors, or ever expected to have any, until this judgment was entered in May, 1894; and, for all that appears, this judgment may have been entered for some claim which he never could have anticipated being liable for, — such, for instance, as the negligence of his servant resulting in injury to plaintiff a short time before the judgment, and for which injury the judgment debtor was held liable on the principle of respondeat superior. An allegation that a conveyance was “made- with the intention of defrauding the creditors” of the grantor is not sufficient to show that there ever were any creditors whom he could intend or did intend to defraud. It is true that, if the conveyance was made by the grantor in trust for himself, and the declaration or reservation of trust is not within the statute of frauds, but in writing (as was the case in Wetherill v. Canney, 62 Minn. 341, 64 N. W. 818), any subsequent creditor who happens to become such merely by the entry of a judgment may, regardless of the question of fraud, proceed by creditors’ bill or otherwise to subject the grantor’s trust interest to the satisfaction of the judgment. But if the declaration or reservation of trust is not in writing, but within the statute of frauds, the subsequent creditor can*479not attack the grantor’s disposition of the property, unless the same is in fraud of creditors. Pillsbury-Washburn F. M. Co. v. Kistler, 53 Minn. 123, 54 N. W. 1063. But in the case at bar it does not appear from the complaint that any contract, whether yerbal or written, was ever made whereby the grantor reserved any interest in the property conveyed by him. The allegation that he “is still the real owner” of said “real estate,” and “that the same is now simply held * * * in trust for him,” “and for his use and benefit,” are, under the circumstances, mere conclusions of law.